PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/272,399
Filing Date: 11 Feb 2019
Appellant(s): Boston Electrometallurgical Corporation



__________________
Darin J. Gibby
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 March 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 5 April 2021 from which the appeal is taken have been modified by the advisory action dated 4 April 2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claim 2-4, 6-9, 20-24, 26-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gusev et al (US 2015/0337446) in view of Blais et al (“Optimization of the cathode block shape of an aluminum electrolysis cell”) and Xifeng et al (“An Improved Finite Element Model for Thermal Balance Analysis of Aluminum Electrolysis Cells”).
Regarding claim 2, Gusev et al teach (see figs. 1-4, abstract, paragraphs [0022] and [0025]) a method of making a current collector assembly comprising designing a current collector assembly and manufacturing the current collector assembly which comprised a defined plurality of apertures (3) with a refractory base (2) of the current collector assembly in a pattern configured to a receive the designed number and arrangement of conductive elements (shunts 4).  
Gusev et al fail to teach the step of designing the current collector assembly including the steps of iteratively solving a model on a computer and identifying a solution to the model that produced a contained heat distribution.
Blais et al teach (see abstract, sections 2, 3 (first sentence) and 4.2) that it was known in the prior art to create mathematical models of an aluminum electrolysis cell comprising a current collector assembly, and to utilize the model to conduct finite-element optimization of the current collector design to achieve the desired current collector characteristics.
Xifeng et al teach (see abstract, the general disclosure spanning pp. 661-665, and “Conclusions” section) that it was known in the prior art to create 3D mathematical models of an aluminum electrolysis cell comprising a current collector assembly, and to use a finite element software (i.e.-on a computer by using iterative solving techniques) to design features of the cell to reach thermal stability (i.e. “contained heat distribution).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the known computer design modelling methods of Blais et al and/or Xifeng et al by creating a model on computer and iteratively solving (through finite element model) the model to achieve a desired design result for the current collector assembly of Gusev et al.  
Regarding claim 3, note that Blais et al describe the model relying upon physical and electrical characteristics (see e.g.-right hand column of page 440, “electrical conductivity”, “thermal conductivity”) and a similar disclosure existed in Xifeng et al (see e.g.-left hand column of page 663, “heat conductivity coefficient, coefficient of viscosity, left hand column of page 664, “electric contact conductance”).  Thus, one of ordinary skill in the art would have understood that the mathematical models suggested by Blais et al and Xifeng et al included a database of physical and electrical properties for the materials of the cell.  Blais et al teach (see section 4.2.) conducting the optimization of the cell design by setting an initial condition (i.e.- “receiving as at least one of the inputs an initial number and arrangement”), accessing the database of properties, and repetitively calculating the results of the model to determine the optimized cell design.  Additionally, certain constraints were defined (e.g.-formulas (13)-(15)).  Based upon the requirements of the current collector assembly of Gusev et al, it would have been obvious to one of ordinary skill in the art to have applied the number and arrangements of the conductive elements (shunts 4) as an input variable to achieve an optimal cell design.  
Regarding claim 4, Blais et al teach (see last paragraph of left-hand column of p. 443) consistently comparing the results of a calculation to desired result (e.g.-economic analysis, a “constraint”) and determining the optimum design based upon the totality of the comparisons.  
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time of filing to have ensured that the model of the electrolytic cell which included physical properties of the materials, was constrained by the maximum temperature of materials within the vessel so as to prevent any material not desired to melt (e.g.-refractory blocks 2 of Gusev et al) from reaching temperature at which they would melt.
Regarding claim 7, the conductive elements (shunts 4) of Gusev et al were made from aluminum (see paragraph [0023]).
Regarding claim 8, the method of operation of the electrolytic cell of Gusev et al included receiving input electrical current to the molten aluminum cathode through the conductive elements (shunts 4).
Regarding claim 9, Xifeng et al show (see fig. 3) that it was known to output a graphical depiction of the temperature profile of the computed model.  
Regarding claim 20, Gusev et al teach that it was desired to include at least some molten material of the conductive elements within the apertures, but that it was necessary to include a solid portion within the lower part of the apertures (see paragraph [0006]).  
Regarding claim 22, the current collector assembly of Gusev et al including a number (inherently in an arrangement/pattern) and one of ordinary skill in the art at the time of filing would have been motivated to ensure that the model-aided design of the assembly was stable with respect to the heat distribution to avoid an assembly which melted or experienced other problems during operation.
Regarding claim 21, as noted above, Gusev et al inherently teach setting an initial number and arrangement of the shunts (i.e. “conductive elements” as claimed).    Gusev et al teach a step of manufacturing the cathode assembly based upon the initial design.
Gusev et al fail to teach the step of designing the current collector assembly including the steps of iteratively solving a model on a computer, identifying a solution to the model that produced a contained heat distribution and the manufacturing step using the solution to the model.
Blais et al teach (see abstract, sections 2, 3 (first sentence) and 4.2) that it was known in the prior art to create mathematical models of an aluminum electrolysis cell comprising a current collector assembly, and to utilize the model to conduct finite-element optimization of the current collector design to achieve the desired current collector characteristics.
Xifeng et al teach (see abstract, the general disclosure spanning pp. 661-665, and “Conclusions” section) that it was known in the prior art to create 3D mathematical models of an aluminum electrolysis cell comprising a current collector assembly, and to use a finite element software (i.e.-on a computer by using iterative solving techniques) to design features of the cell to reach thermal stability.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the known computer design modelling methods of Blais et al and/or Xifeng et al by creating a model on computer and iteratively solving (through finite element model) the model to achieve a desired design result for the current collector assembly of Gusev et al.  
Regarding claim 23, note that Blais et al describe the model relying upon physical and electrical characteristics (see e.g.-right hand column of page 440, “electrical conductivity”, “thermal conductivity”) and a similar disclosure existed in Xifeng et al (see e.g.-left hand column of page 663, “heat conductivity coefficient, coefficient of viscosity, left hand column of page 664, “electric contact conductance”).  Thus, one of ordinary skill in the art would have understood that the mathematical models suggested by Blais et al and Xifeng et al included a database of physical and electrical properties for the materials of the cell.  Blais et al teach (see section 4.2.) conducting the optimization of the cell design by setting an initial condition (i.e.- “receiving as at least one of the inputs an initial number and arrangement”), accessing the database of properties, and repetitively calculating the results of the model to determine the optimized cell design.  Additionally, certain constraints were defined (e.g.-formulas (13)-(15)).  Based upon the requirements of the current collector assembly of Gusev et al, it would have been obvious to one of ordinary skill in the art to have applied the number and arrangements of the conductive elements (shunts 4) to achieve an optimal cell design.  
Regarding claim 24, Blais et al teach (see last paragraph of left-hand column of p. 443) consistently comparing the results of a calculation to desired result (e.g.-economic analysis) and determining the optimum design based upon the totality of the comparisons.  
Regarding claim 26, it would have been obvious to one of ordinary skill in the art at the time of filing to have ensured that the model of the electrolytic cell which included physical properties of the materials, was constrained by the maximum temperature of materials within the vessel so as to prevent any material not desired to melt (e.g.-refractory blocks 2 of Gusev et al) from reaching temperature at which they would melt.
Regarding claim 27, the method of operation of the electrolytic cell of Gusev et al included receiving input electrical current to the molten aluminum cathode through the conductive elements (shunts 4).
Regarding claim 28, Xifeng et al show (see fig. 3) that it was known to output a graphical depiction of the temperature profile of the computed model.  
Regarding claim 31, Gusev et al described (see abstract) that the shunts (conductive elements) existed as partially melted and partially solid within the aperture of the refractory base of the current collector assembly (see also paragraph [0027]).  
NEW GROUNDS OF REJECTION
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gusev et al (US 2015/0337446) in view of Blais et al (“Optimization of the cathode block shape of an aluminum electrolysis cell”) and Xifeng et al (“An Improved Finite Element Model for Thermal Balance Analysis of Aluminum Electrolysis Cells”).
The shunts (i.e. the claimed “conductive elements”) of Gusev et al were partially made from (see abstract) a titanium-diboride-carbon material, thus meeting the “carbon-containing material” species.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 19, 29, and 30 as being anticipated under 35 U.S.C. 102 the rejection of claim 30 under 35 U.S.C. 112(b) were overcome by Appellant’s after final amendment that was entered into the record by the Office as indicated in the advisory action mailed 4 April 2022.  Therefore, these rejections are not presented for review.
(2) Response to Argument
Appellant has argued:
a.	The rejection grounds fail to provide specific citations to any aspect of the claims and do not address the majority of claim elements noted above.
In response, the rejection grounds cited above do refer to the specific citations from Gusev et al as they relate to the claimed invention and additionally address the portions of the claimed invention that are not taught by Gusev et al.  The rejection grounds then cite to the secondary references Blais et al and Xifeng et al as showing that the missing portions of the claimed invention were known in the prior art in the same field of endeavor as Gusev et al, which is in the same field of endeavor of the instantly claimed invention, designing an electrolytic cell for performing electrolytic reduction of aluminum metal.
b.	The rejection grounds rely on Gusev et al which “merely show[s] an aluminum electrolysis cell that has already been produced”.  
In response, first, any physical object that is constructed by a person should be considered “designed” even if that design exists only in the brain of the person prior to the actual step of construction.  Further, Gusev et al teach (see abstract, lines 10-12) that the shunts (the “conductive elements” as claimed) “can be designed as a tube”.  Gusev et al also teach (see paragraph [0006]) that the number of shunts to be installed were “a number equal to or greater than the number of anodes”.  Thus, the disclosure of Gusev et al clearly shows that the resulting constructed current collector assembly was intentionally designed prior to the step of manufacturing.  Since Gusev et al indicated that the number of shunts/conductive elements was variable, the design step of Gusev et al includes as an input the number of shunts/conductive elements.  Additionally, since Gusev et al shows arranging the shunts/conductive elements in a pattern and any pattern must change when changing the number of elements included in the pattern, the variable number of shunts/conductive elements also effects the “arrangement” of the shunts/conductive elements.  Note that the Office is interpreting “arrangement” in the claims as being synonymous with “pattern”.  
c.	The rejection grounds oversimplify the claim, which does not merely solve any model, but a model based on specific inputs and producing a specific output, the solution of which is a specific heat distribution.
In response, it is noted that part of the design process of Gusev et al, discussed in the abstract as well as paragraphs [0024]-[0025], is that the shunts/conductive elements included an upper portion that is melted during cell operation and a lower portion that remains solid during cell operation.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the design process of Gusev et al would be enhanced by the modeling of the steady state temperature as taught by Blais et al and Xifeng et al to ensure that the temperature in the lower portion of the shunts/conductive elements remained below the melting point of the material of construction of the shunts/conductive elements.  
d.	Blais et al only teaches conducting optimization of cathode blocks, which is unrelated to configurations having multiple elements that would extend through multiple apertures of a vessel.
In response, the Office relies upon the teachings of Gusev et al to show that the multiple elements extending through multiple apertures of a vessel were known.  It is the combination of teachings of Gusev et al with Blais et al (and Xifeng et al) by which one of ordinary skill in the art at the time of filing would have arrived at the presently claimed invention.  
e.	The Office points to the entire disclosure of Xifeng et al rather than to any specific portion of Xifeng et al in support of the rejection.
In response, first, Xifeng et al is not a lengthy document and its entirety is relevant to the claimed invention.  Second, if forced to point to a specific portion of Xifeng et al, the Office would cite the abstract, the “Thermal balance calculation” portion on page 661, the “Model description” portion on page 663, and the “Boundary conditions” portion on page 664.  Xifeng et al contains a description of the necessary energy balance equations for solving the model.  Further, the title of the Xifeng et al article expressly mentions the “finite element model”.    
f. 	Xifeng et al has not been shown to use a variable number and arrangement of conductive elements as inputs to any model that determines as an output a heat distribution within a current collector assembly.  
In response, the Office relies upon the teachings of Gusev et al to show that a variable number of conductive elements was known.  It is the combination of teachings of Gusev et al with Xifeng et al (and Blais et al) by which one of ordinary skill in the art at the time of filing would have arrived at the presently claimed invention.  
g.	The combination of Gusev et al with Blais et al and Xifeng et al do not show the use of a model having specific inputs (the number and arrangement of a plurality of conductive elements) to facilitate the determination of a specific output (the number and arrangement that produces a contained heat distribution).
In response, as discussed above, Gusev et al does teach the design process including a variable number of shunts/conductive elements, which inherently includes the arrangement of those elements in a pattern.  The combination of Gusev et al with the known modelling techniques of Blais et al and Xifeng et al to arrive at a solution that achieves thermal balance appears to be no more than combination of the modelling techniques of Blais et al and Xifeng et al with the current collector assembly design of Gusev et al.  
h.	Gusev et al fails to provide anything that could reasonably be “used as inputs” in anything from Blais et al and Xifeng et al.
In response, Gusev et al teach (see paragraph [0006]) that the current collector assembly could include a variable number of shunts/conductive elements.  This disclosure would have led one of ordinary skill in the art at the time of filing to have conducted routine experimentation and/or modelling to have determined a workable and/or optimal number and patterns of the shunts/conductive elements.  
i.	Gusev et al, Blais et al and Xifeng et al fail to teach a step of “accessing a database of physical and electrical properties for a given metal-containing material and the current collector assembly”.
In response, as pointed out in the rejection grounds, both Blais et al and Xifeng et al base their models on at least some physical and electrical properties of materials.  Any storage of these properties within the model is considered to be access of a “database” of these properties.  The claim fails to define any particular requirements of the database, such that any entry in the programming of the models that contains the physical and electrical properties is considered the database as claimed.
j. 	Blais et al fail to teach repetitively comparing the calculated heat distribution to the defined constraints for the model.  
In response, the Office notes that “the defined constraints for the model” are not further defined by the claims and as such can be literally anything that the designer desires, such as the cost of the design.  In the absence of a recitation of any particular constraints, the Office has interpreted the claim according to its broadest reasonable interpretation wherein the defined constraints included the cost of the design.
k.	The Office fails to cite any specific reference with respect to “the maximum temperature of materials within a metallurgical vessel”.
In response, the knowledge that all materials have a maximum temperature of operation is so common that the Office did not see the need to provide specific recitation of that fact.  Standard undergraduate engineering coursework imparts knowledge to future engineers that all materials possess a maximum safe operating temperature, and to use that knowledge as a constraint in the model of Gusev et al in combination with Blais et al and Xifeng et al is considered to be obvious to one of ordinary skill in the art.  
l.	The Office has not shown that the model included a received input of the electric current to the molten aluminum cathode through the conductive elements.
In response, since Gusev et al does design the current collector assembly, and the electric current input to the cell was known, using that electric current as an input into the model of Blais et al and Xifeng et al would have been obvious to one of ordinary skill in the art.  Note also that Blais et al teach (see section 2. “Mathematical model” particularly the portion spanning pages 440 and 441) that the model used electric current as an input and Xifeng et al teach (see “Electric and thermal contact” section on page 664) that the model used electric current as an input. 
m.	The Office did not show that the method of Gusev et al in view of Blais et al and Xifeng et al comprised outputting a graphical depiction of an isotherm at the melting point of the given metal-containing material contacting the hypothetical current collector assembly.  
In response, as discussed in the rejection grounds, Xifeng et al show that it was known to output a graphical depiction of the temperature profile of the computed model.  Such graphical depiction, in the original Xifeng et al article, includes a color gradient with different temperatures being a different color, such that Xifeng et al in effect shows isotherms, where all areas of a specific color are taken to be an isotherm.  
To further expand on the rejection grounds, Gusev et al teach that the shunts/conductive elements were partially melted and partially solid, requiring the transition from melted to solid occurring within a desired portion of the shunts/conductive elements.  Thus, when combining Gusev et al with the teachings of Blais et al and Xifeng et al it would have been obvious to one of ordinary skill in the art to have calculated the particular location where the transition from melted to solid occurred in the plurality of shunts/conductive elements on the basis of the melting temperature of the material of the upper portion of the shunts/conductive elements (which material is aluminum) to ensure that the transition occurred at the desired location.  The graphical depiction of this transition across the plurality of shunts/conductive elements would have been an isotherm at the temperature of melting of aluminum.  
Additionally, the actual content of the graphical depiction in the claimed invention is not utilized in the model and is merely provided for the convenience of the user.  The Office points to MPEP 2111.05 noting that the graphical depiction constitutes nonfunctional descriptive material because the graphical depiction does not impact the model or the repetitive/iterative calculations performed by the model.

For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/HARRY D WILKINS III/             Primary Examiner, Art Unit 1794                                                                                                                                                                                           
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/Kaj K Olsen/             Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                           
Conferees:
/JAMES LIN/             Supervisory Patent Examiner, Art Unit 1794                                                                                                                                                                                           
/Kaj K Olsen/             Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.